Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Daulton on 4/16/2021.

The application has been amended as follows: 
In the specification:
Paragraph 1, after “2017,” insert --now U.S. Patent No. 10,716,426 B2--.
                                                                                                                          
In the claims:
Claim 15 is canceled.

Claim 1 line 11, after “gap” insert --, wherein the opening is formed by upward deflection of the pie wedge shaped sectors in response to fluid pressure within the vessel as the press head assembly is moved--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12, 16 and 18 are allowed.
The method of independent claim 1 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a method of making a beverage, the method comprising:
(a) providing a mixture of solid particles and a liquid into a vessel; 
(b) moving a press head assembly within the vessel toward a bottom of the vessel to trap the solid particles between a screen in the press head assembly and the bottom, while allowing the liquid to flow through an opening between a flap valve and a frame of the press head assembly; and 
wherein the step of moving the press head assembly includes the flap valve of the press head assembly having a central hub and a plurality of movable pie wedge shaped sectors connected to the hub, each pie wedge shaped sector oriented over a portion of the screen; each pie wedge shaped sector being spaced from an adjacent sector by a gap, wherein the opening is formed by upward deflection of the pie wedge shaped sectors in response to fluid pressure within the vessel as the press head assembly is moved;
wherein each gap is between adjacent sectors and extends from the hub to an outer perimeter of the flap valve to separate each sector at the outer perimeter of the flap valve.
The method of independent claim 16 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a method of making a beverage, the method comprising:
(a) providing a liquid into a vessel; the vessel having a bottom end, a surrounding wall, an open mouth opposite of the bottom end, and an interior volume defined by the surrounding wall and bottom end; and 
(b) moving a press head assembly within the interior volume of the vessel between the mouth and the bottom end; the press head assembly including, 
(i) a frame having a perimeter edge and an open volume within the perimeter edge; 
(ii) a seal member along the perimeter edge; 
(iii) a screen covering the open volume of the frame; and 
(iv) a flap valve having a central hub and a plurality of movable sectors covering the screen, each sector being connected to the central hub and spaced from an adjacent sector by a gap; and each sector being movable in response to fluid pressure to create an opening between at least one of the valve sectors and the frame and permit the liquid to pass through the screen and the opening; 4
wherein each gap is between adjacent sectors and extends from the hub to an outer perimeter of the flap valve to separate each sector at the outer perimeter of the flap valve.

Glucksman et al. (US 7,213,507 B2) is the closest prior art and teaches an infusion beverage brewing system (abstract) comprising a press head assembly 61 comprising plate 66 having apertures 71 and flap valves 72 (figures 7-9; column 5 lines 21-26), where flap valves 72 are opened as the press head assembly is moved downward during brewing (figures 13 and 16; column 6 lines 18-21).
Glucksman et al. does not teach or suggest the flap valves comprise a central hub and a plurality of movable pie wedge shaped sectors connected to the hub, each pie wedge shaped sector oriented over a portion of the screen; each pie wedge shaped sector being spaced from an adjacent sector by a gap, wherein the opening is formed by upward deflection of the pie wedge shaped sectors in response to fluid pressure within the vessel as the press head assembly is moved; wherein each gap is between adjacent sectors and extends from the hub to an outer perimeter of the flap valve to separate each sector at the outer perimeter of the flap valve. As the prior art does not teach or suggest these features, modification of Glucksman et al. to have the claimed structure would require hindsight reasoning. Furthermore, Applicant’s arguments (see page 6 of response filed 3/5/2021) is persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN KIM/Examiner, Art Unit 1792                                                                                                                                                                                                        
								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792